Citation Nr: 9921696	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active service from February 1946 to March 
1947.

This appeal arises from a September 1996 RO rating decision 
that determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for bronchial asthma.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution of this 
matter.
 
In January 1998, the Board determined that new and material 
evidence had been received, and reopened the claim for 
service connection for bronchial asthma.  The case was 
remanded to the RO for a VA examination and medical opinion.

Although the veteran had requested a hearing before the 
Board, in September 1997 he withdrew his request for a 
hearing.


FINDINGS OF FACT

1.  The veteran's asthma preexisted active service. 

2.  The veteran's asthma increased in severity during active 
service. 

3.  The evidence as to whether the increase in severity 
during service was due to natural progress is equivocal.


CONCLUSION OF LAW

Asthma is presumed to have been aggravated during wartime 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(b); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that in 
October 1945 he underwent an enlistment examination.  A 
history of bronchial asthma was reported; however, the report 
notes that the veteran's lungs were normal at that time.  An 
examination report dated in early February 1946 notes normal 
lungs.  A later February 1946 treatment report notes 
nasopharyngitis and bronchitis, acute, asthmatic.  It was 
determined to be line of duty.  Another February 1946 report 
notes history of asthma all of his life with possible 
pneumonia currently superimposed on asthmatic bronchitis.  
The veteran was hospitalized and treated with sulfa drugs.  A 
February 1946 chest X-ray report notes increase in bronchial 
markings at right hilus extending into right cardiophrenic 
angle.  The report further notes "It is undetermined whether 
this was pre-existing or represents a very early atypical 
pneumonia.  Request reexamination."  A March 1946 report 
notes a history of childhood asthma, perennial, aggravated by 
cold, damp weather and URI (upper respiratory infection) 
relieved by adrenaline.  Chest rales were noted on forced 
expiration.  Sensitivity to dust and feathers was noted.

The veteran was hospitalized during active service in April 
1946.  The hospitalization report notes a history of 
wheezing, cough, and shortness of breath since age 2.  
Nightly attacks for the recent week were reported.  Adrenalin 
was administered; however, the report notes that Adrenalin 
would not relieve the condition and the veteran was then 
admitted to the hospital.  A chest X-ray report at that time 
notes: "Increased bronchovascular markings in right hilus and 
extending toward right cardiophrenic angle.  This was noted 
on previous chest film 27 February 1946 and apparently 
represents a stationary process."  He was discharged back to 
duty in April 1946 at which time his chest was clear.  EPTS 
(existed prior to service) is noted on the discharge report.

A June 1946 report notes treatment with Adrenalin for 
asthmatic wheezing.  EPTS was noted.  An October 1946 report 
notes that the veteran was treated for bronchial asthma, 
chronic.  The report indicates line of duty-yes.  A November 
1946 treatment report from Yokota, Japan, notes chronic 
bronchial asthma, cause undetermined, EPTS, unimproved.  The 
report notes that the veteran was evacuated back to the 
United States.  Other November 1946 reports note that the 
veteran had had eight attacks since September 1946, that he 
was again hospitalized for observation, and that he reported 
that since 1941 he had never had a period of freedom from 
attacks for over three to four months.  A December 1946 
report notes bronchial asthma due to multiple sensitivity, 
EPTS.  Continued treatments were noted in January 1947.  A 
January 1947 allergy examination indicates sensitivity to 
such things as dust, cat epithelium, and feathers.  In 
February 1947, a medical discharge was recommended.  
According to a certificate disability for discharge, the 
reason for discharge was chronic bronchial asthma due to 
multiple sensitivity, EPTS, not aggravated by active service.   

The veteran requested service connection for bronchial asthma 
in March 1947.  In April 1947, the RO denied the claim on the 
basis that bronchial asthma was a constitutional or 
developmental abnormality and not a disability for VA 
purposes.

In February 1951, Jerome Glaser, M.D., reported that he had 
treated the veteran since childhood.  He noted that the 
veteran spent a year in the hospital age about age 7 and had 
intermittent attacks after that.  Dr. Glaser noted the 
veteran's reported medical treatment and hospitalization 
during active service.  Dr. Glaser reported that in 1948, the 
veteran's condition became "bad."  Dr. Glaser opined that 
exacerbation while in service "may reasonably be attributed" 
to conditions in service.

A March 1951 letter from a service comrade indicates that the 
veteran's health seemed to deteriorate during active service.

In June 1996, the veteran again applied for service 
connection for bronchial asthma.  He subsequently submitted a 
letter from Genesee Hospital to John Wolfe, M.D., which 
reflected recent treatment for asthma.

In November 1996, the veteran submitted a letter dated in 
October 1996 from Dr. Wolfe.  Dr. Wolfe noted that, according 
to the veteran's post active service need for hospitalization 
and medication, his asthma had undergone a considerable 
worsening during active service.  Dr. Wolfe concluded, "It 
would appear that your military tour left you with a 
considerably more severe problem with your asthma than you 
had prior to entering the service."  

In January 1998, the Board found new and material evidence to 
reopen the case and remanded the issue to the RO for a VA 
examination and a medical opinion concerning aggravation of 
the veteran's asthma.  Subsequently, additional private 
treatment reports reflecting treatment for various health 
conditions during the 1990's were received at the RO.

An August 1998 VA respiratory examination report notes the 
veteran's medical history.  The examiner noted diffuse 
scattered muted expiratory wheezing and offered diagnoses of 
asthma and mild restrictive disease.  The examiner also 
offered an opinion addressing whether the veteran's asthma 
increased in severity during active service.  To that 
question, the doctor reported, "I cannot answer that question 
accurately."  The examiner further explained that even though 
the veteran's history of asthma began at age 2, there was no 
recorded medical history of asthma prior to active service.  
The examiner did further note that asthma attacks [in an 
asthma patient] are not unexpected or unusual.  The examiner 
added that "multiple sensitivities are etiologies for his 
asthma and such an asthmatic individual would have suffered 
these problems whether or not in the military."

II. Legal Analysis

The veteran's claim is well grounded, meaning plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1998).  Aggravation 
[of a preexisting injury or disease] may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

In addressing this service connection issue, the Board must 
first determine whether the veteran's asthma preexisted 
active service.  If so, the Board must then determine whether 
asthma underwent an increase during active service.  Finally, 
if the veteran's asthma underwent an increase during active 
service, then it must be determined whether clear and 
unmistakable evidence has been submitted to rebut the 
presumption of aggravation.

In reviewing the medical evidence, the Board finds that the 
evidence clearly shows that asthma preexisted active service, 
as noted by numerous records referring to the veteran's 
childhood asthma.  It must next be determined whether his 
asthma underwent an increase during active service that was 
not due to the natural progression of the disease.  

The service medical reports indicate considerable trouble 
with asthma attacks during active service and that the 
veteran was medically separated from service because of his 
asthma.  A medical discharge recommendation notes that the 
veteran's asthma was not aggravated during active service; 
however, in 1951, Dr. Glaser, who had treated the veteran 
since childhood, felt that the veteran's asthma condition was 
"exacerbated" during active service.  In 1996, another 
private physician, Dr. Wolfe, concluded that the veteran's 
asthma was made worse by military service.  Dr. Wolfe's basis 
for that conclusion was that the veteran's need for 
hospitalization and medicine during and since active service 
was greater than prior to service.  Therefore, these two 
private medical reports controvert the service medical 
records in that they indicate some increase in asthma during 
active service that was not the result of the natural 
progress of the disease.  Moreover, the Board finds credible 
the factual bases underlying these two opinions.  The 1951 
opinion is supplied by a doctor who had first-hand knowledge 
of the veteran's condition both before and after active 
service.  The 1996 opinion is predicated, at least in part, 
on the doctor's observation of the increased need for 
hospital and medical treatment during and after service.  On 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service, the Board therefore finds that the 
veteran's asthma underwent an increase during active service 
that was not due to the natural progression of the disease. 

The presumption of aggravation attaches when the preservice 
disability underwent an increase in severity during active 
service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation during service.  See 38 C.F.R. 
§ 3.306(b) (1998); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The final question for the Board then is whether 
there is clear and unmistakable evidence to rebut the 
presumption of aggravation.  The service medical reports 
assert that the veteran's asthma was not aggravated during 
active service; however, the private doctors whose opinions 
are discussed above, controvert this assertion.  Therefore, 
the Board does not find the service medical records to be 
clear and unmistakable evidence with which to rebut the 
presumption of aggravation during active service.  Moreover, 
this conclusion is borne out by the 1998 VA medical examiner 
whom also reviewed the claims file and reported that the 
question of aggravation during active service could not be 
determined accurately.  The Board finds therefore that clear 
and unmistakable evidence has not been submitted on this 
point.  The claim for service connection for asthma must 
therefore be granted on an aggravation basis.  See 38 C.F.R. 
§ 3.306(b); Crowe, supra.


ORDER

The claim for service connection for asthma is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

